Title: Cabinet Opinion on Funds for French Refugees, 22 April 1794
From: Cabinet
To: Washington, George


          
            [Philadelphia] April 22. 1794.
          
          We do ourselves the honor of advising the President of the U.S. to apply the remainder
            of the money, given by law to the indigent of St Domingo, resident here, to the furnishing of them with the means of going thither, it being
            known, that several vessels are now bound thither from different parts of the U.S. with
            passports, for the purpose of conveying them.
          
            Edm: Randolph.
            H. Knox
            Alexandr Hamilton.
          
        